Citation Nr: 1705474	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  15-22 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from February 1956 to May 1965 and from November 1965 to February 1979. 
This matter comes before the Board of Veterans' Appeals (Board) from a December 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities are not of such severity as to preclude substantially gainful employment consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on individual unemployability (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran filed a claim in July 2014 seeking entitlement to a total disability rating, alleging that he is unable to work due to his service-connected disabilities. 

The Veteran's service-connected bilateral hearing loss has been rated 80 percent from July 10, 2014. Service connected ischemic heart disease has been rating 60 percent from June 16, 2013. Service-connected hypertension has been rated 10 percent from March 1, 1979. Service-connected tinnitus has been rated 10 percent since March 19, 2009.  The Veteran's combined disability rating has been 90 percent from July 10, 2014.   

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  

In this instance, the Veteran does have combined rating of 70 percent or more during the appeal period with one disability of more than 40 percent.  

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. § 4.1, 4.15; Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

The Veteran indicated on his VA 21-8940 in July 2014 that his last employer was Lowes and he worked there from January 1998 until January 2007 as a subcontractor for flooring. He also indicated that he has had two years of college education. He noted on this form that his heart is very weak and skips and starts. He also indicated on a VA 21-4192 form in August 2014 that his reasons for leaving that job were age, bad knees and dizziness.  

In terms of bilateral hearing loss and tinnitus, the Veteran has had two examinations since July 2014 that opine on the affect those disabilities have on his ability to work. In August 2014, the examiner noted that the Veteran does have significant hearing loss. Furthermore, this hearing loss would create a difficult work situation if the Veteran was in a position of communicating in a noisy work environment or in a situation where he had to communicate via telephone. The VA examiner noted though, "however, completely deaf individuals work and hearing loss is rarely disabling to the point of being unable to work in any capacity". The examiner finally opined that the Veteran's bilateral hearing loss and tinnitus disabilities should not impact his ability to perform all types of physical or sedentary jobs to the degree as to render him unemployable. 

In April 2016, a VA examiner again considered the Veteran's hearing loss and tinnitus disabilities and their effect on his ability to work. The VA examiner noted that the Veteran reported that his hearing loss creates difficulty understanding speech even with the use of his hearing aids. The VA examiner indicated that the Veteran does have significant hearing loss. Specifically, the examiner would expect his current hearing loss to create difficulties working if he were in a job that required communicating with people for large portions of the day. The hearing loss would also create difficulties if he were in a job that required his ability to routinely hear mechanical sounds, alerts or alarms. He has bilateral hearing aids, but finds it uncomfortable to wear both at the same time. The examiner would expect The Veteran's ability to understand speech to improve with the use of his hearing aids and at the April 2016 exam he reported that he did understand better when using the aids. The examiner would also expect him to have significant difficulties working in an environment that required him to communicate over a radio, telephone, or intercom system without a clear view of the speaker's face even when using his hearing aids. 

In terms of ischemic heart disease, the Veteran has had two examinations since July 2014 that opine on the affect those disabilities have on his ability to work. In August 2014, the VA examiner noted that the Veteran reports weakness and fatigue which causes him to have to rest during moderate activity. It is important to note that the August 2014 VA examiner also indicates that the etiology for the Veteran's reported "dizziness" is unknown and not necessarily attributable to his ischemic heart disease. Overall, the examiner opined that the Veteran's heart disease would have mild impact on his ability to perform physical employment and no impact on his ability to perform sedentary employment due to fatigue and weakness. 

In April 2016, a VA examiner opined that there would be no impact on sedentary employment related to the Veteran's heart condition. There would, however, be a mild to moderate impact on physical employment related to the Veteran's heart condition. 

In terms of hypertension, the Veteran has had two examinations since July 2014 that opine on the affect this disability has on his ability to work. In August 2014, the examiner opined that the Veteran's hypertension would have mild impact on his ability to perform physical employment and no impact on his ability to perform sedentary employment due to fatigue. In April 2016, the VA examiner opined that there would be no impact on sedentary employment related to the Veteran's hypertension. There would be a mild to moderate impact on physical employment related to veterans hypertension due to dizziness and uncontrolled status.

No examiner or provider has indicated that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.    As the opinions in August 2014 and April 2016 contain an explanation of the reasons for the conclusions based on an accurate review of the pertinent evidence, including an accounting of which activities would be restricted and which would not, they are entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).    

The Board notes that the Veteran has received six examinations for his three service-connected disabilities in the past two years. While the VA examiners do note some difficulties with physical employment due to hypertension and ischemic heart disease, they all note that there is no preclusion of sedentary employment. Finally, the VA examiners note that the Veteran has significant hearing loss difficulties but that even the most significant hearing loss cannot preclude all manners of employment. Therefore, the weight of the evidence is against finding that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  . 

Duties to Notify and Assist

When VA received a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with several VA examinations which, contained a description of the history of the disability at issue; documented and considered the relevant medical facts and principles; and recorded the relevant findings for his service-connected disabilities and the affect they have on his ability to work. 

ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is denied. 




____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


